          Case 4:20-cv-00468-JJV Document 24 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TAMMY LYNN WILSON,                               *
                                                 *
               Plaintiff,                        *
v.                                               *         No. 4:20cv00468-JJV
                                                 *
ANDREW SAUL, Commissioner,                       *
Social Security Administration,                  *
                                                 *
               Defendant.                        *

                                 ORDER AND JUDGMENT

       Defendant filed an unopposed Motion to Remand this case (Doc. No. 23) pursuant to

sentence four of 42 U.S.C. ' 405(g) (1995):

       The court shall have the power to enter, upon the pleadings and transcript of the
       record, a judgment affirming, modifying, or reversing the decision of the
       Commissioner of Social Security, with or without remanding the cause for a
       rehearing.

       The Commissioner seeks remand to conduct further proceedings and states opposing

counsel has no objection to the requested remand.    Under the circumstances, a “sentence four”

remand is appropriate. Buckner v. Apfel, 213 F.3d 1006, 1010-11 (8th Cir. 2000).

       Accordingly, the Commissioner’s decision is reversed and remanded for action consistent

with this opinion.   This is a “sentence four” remand within the meaning of 42 U.S.C. ' 405(g)

and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       SO ORDERED this 8th day of February 2021.

                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE
